UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER: 000-54300 RELIABRAND INC. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada 75-3260541 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID No.) 430 Banks Road, Ste 100,Kelowna, BC, Canada V1X6A3 (Address of principal executive offices) (Zip code) Issuer's telephone number: (778) 478-9997 23890 Copper Hill Drive #206, Valencia CA (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 4, 2011, 59,122,500 shares of the Registrant's Common Stock were issued and outstanding. Transitional Small Business Disclosure Format: Yeso No x 1 RELIABRAND INC. TABLE OF CONTENTS PageNo. PART I FINANCIAL INFORMATION ITEM 1 Condensed Financial Statements 3 Condensed Balance Sheets as of September 30, 2011 (unaudited) and June 30, 2011 3 Unaudited Condensed Statements of Operations for the three months ended September 30, 2011 and 2010, cumulative during development stage from February 22, 2007 (inception) through September 30, 2011 4 Unaudited Condensed Statements of Cash Flows for the three months ended September 30, 2011 and 2010, and cumulative during development stage from February 22, 2007 (inception) through September 30, 2011 5-6 Notes to Condensed Financial Statements (unaudited) 7 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 17 ITEM 4T Controls and Procedures 18 PART II OTHER INFORMATION ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 6 Exhibits 19 SIGNATURE 19 2 RELIABRAND, INC. (Formerly known as A&J Venture Capital Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED BALANCE SHEETS September 30, June 30, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Inventory Note receivable - related party (including accrued interest of $3,565) (Note 4) Deposits - utilities Prepaid expenses (Note 5) TOTAL CURRENT ASSETS OTHER ASSETS Property and equipment, net (Note 6) Intellectual and product properties (Note 7) Patents, net of amortization of $25,098 (Note 7) Product molds TOTAL OTHER ASSETS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party Note Payable (including accrued interest of $642) (Note 8) - Shareholder advances Accrued liabilities - related party - TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, par value $.0001, 10,000,000 shares authorized, 10,000 issued and outstanding September 30, 2011 and June 30, 2011 1 1 Common stock, par value $.0001, 100,000,000 shares authorized, 59,677,000 issued and outstanding - September 30, 2011 59,122,500 issued and outstanding - June 30, 2011 Paid in Capital (Deficit) accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the financial statements 3 RELIABRAND, INC. (Formerly known as A&J Venture Capital Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED CONDENSED STATEMENTS OF OPERATIONS Cumulative from February 22, 2007 For the three months ended (Inception) September 30, to September 30, 2011 REVENUES $
